Hon. Bevington Reed                   Opinion No. M-998
Commissioner
Coordinating Board, Texas             Re: Meaning of term "taxable
  College & University System             property valuation", as
P. 0. Box 12780. Capitol Station          used in Section 130.032,
Austin, Texas 78711                       Texas Education Code, and
                                          related questions.
Dear Dr. Reed:

     Your recent letter requesting the opinion of this office
concerning the referenced matter poses the following questions
concerning Section 130.032 of the Texas Education Code:

          "What is the meaning of the term ',taxable
     property valuation'?  Does it mean the same as
     'assessed valuation' and 'assessed property
     valuation'?  Is it mandatory that only the last
     assessed valuation as determined by the county
     government be used in the case of a county junior
     college district?"

     Section 130.032, Texas Education Code (Acts 62nd Leg., R.S.,
1971, ch. 1024, p. 3285) provides, in part, as follows:

          "In order for any territorial unit set out
     in Section 130.031 of this code (dealing with
     the establishment of union, county, or joint-
     county junior colleges) to establish the applicable
     type of junior college, the proposed district must
     have a taxable property valuation of not less than
     $30 million in the next preceding year and a total
     scholastic population of not less than 3,000 in
     the next preceding school year, provided a proposed




                             -4869-
                                                          .   \




Honorable Bevington Reed, page 2          (M-998)



     district may have less than 3,000 scholastics but
     not less than 2,000 scholastics in the next pre-
     ceding school year:

          "(1) if the proposed,district   includes a
     county which

          "(A) has a population of not less than 8,000
     nor more than 8,500 inhabitants according to the
     last preceding federal census:

          "(B) has an assessed valuation of at least
     $60 million . . ." (Emphasis added.)

     It is to be noted that both Section 130.011 (dealing with
the establishment of an independent school district or a city
junior college) and Section 130.091 (dealing with the creation
of regional college districts) of the Texas Education Code use
the term "assessed property valuation" as the criterion for the
establishment of the educational institutions covered by their
provisions.

     It has been held that the term "value of taxable property"
and "assessed valuation" are synonymous. State v. Board of
Com'rs., 185 P. 4,56, 457 (Mont-Sup. 1919). Also, the Supreme
Court of Indiana has stated that:

         "It is our judgment that 'the value of the
    taxable property' within the meaning of Article 13,
    Section 1, supra, is the assessed value of the
    property as determined by the last complete assess-
    ment for State and County taxes, previous to the
    incurring of the proposed indebtedness." Allen v. Van Buren
    Township of Madison County, 184 N.E.2d 25,31 (Ind. Sup.
    1962.)




                              -4870-
Honorable Bevington Reed, page 3        (M-998)



See, generally, 4 Words and Phrases 709-10 (Penn-Ed.); 44 Words
and Phrases 108-09 (Penn. Ed.): and the annotation entitled
"Meaning of term 'assessment' or 'assessed valuation' when used
as basis of tax or debt limit" in 156 A.L.R. 594 (1945). See
also Eldridge v. City of Bellingham, 179 P. 109 (Wash.Sup. 1919).
and N. W. Halsey & Co. v. City of Belle Plaine, 104 N.W. 494
(Iowa Sup. 1905).

     The term "assessed valuation" has been defined as the "value
on each unit of which a prescribed amount must be paid as property
taxes", Black's Law Dictionary 149 (4th Ed. 1951). and also as
"the consummated act of all the agencies employed in determining
the amount and value of property available for taxation."  St.Iqnace
City Treas. v. Mackinac Co. Treas., 16 N.W.Zd 682 (Mich.Sup. 1944).

     We are of the opinion that the doctrine of noscitur a
sociis is applicable to your query. Tha,t doctrine holds that
"the meaning of a doubtful word may be ascertained by reference
to the words associated, with it". 53 Tex.Jur.Zd 221, Statutes,
Section 154.

     It has been pointed out hereinabove that Sections 130.011 and
130.091 of the Education Code speak in terms of "assessed property
valuation".  Section 130.032, the one here at issue, speaks in
terms of both "taxable property valuation" and "assessed valuation".
Though each of the foregoing terms is different from the others,
they all deal with the same subject and serve the same purpose,
i.e. the setting of criteria for the establishment of various kinds
of junior college districts.

     Applying the doctrine of noscitur a sociis, we are of the
opinion that the terms "taxable property valuation", "assessed
valuation", and "assessed property valuation", are used inter-
changeably, are all used in their commonly accepted meaning and




                             -4871-
                                                              .   .




Honorable Bevington Reed, page 4         (M-998)



                                                          1
all mean the same thing:   assessed property valuation.

     In accordance with the foregoing, and in answer to your first
two questions, you are advised that the term "taxable property
valuation". as used in Section 130.032 of the Education Code,
means the same thing as "assessed valuation" and/or "assessed
property valuation", as those latter terms are commonly used and
understood.

     In answer to your third question, the portion of Section
130.032 quoted and underscored, supra, clearly makes it mandatory
that only the last assessed valuation determined by the county
government in the next preceding year may be used in meeting the
criteria for establishment of a county junior college. No
alternative means, by which another assessed valuation could be
used, is set forth in the Section.

      Your third question is, therefore, answered in the affirmative.

                           SUMMARY

                (1) The term "taxable property valuation",
           as used in Section 130.032, Texas Education
           Code, is synonymous with the terms "assessed
           valuation" and "assessed property valuation,"
           as those latter terms are commonly used,
           understood and accepted.



1.   We note that the immediate predecessor of Section 130.032,
     Acts 61st Leg., R-S., Ch.770. p. 2288, uses the term
     "combined taxable wealth" as the criteria for the estab-
     lishment of a union, county, or joint county junior
     college district. The use of this term is in accord with
     our interpretation of "taxable property valuation" set
     forth herein.




                               -4872-
Honorable Bevington Reed, page      5     (M-998)




                (2) Only the last assessed valuation,
          as determined by the county government in the
          "next preceding year", may be used as one of
          the criteria for the establishment of a county
          junior college district.




Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Hal Sharpley
Jim Bramdhurst
James McCoy
Roland Allen

SAM MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                 -4873-